          Case 2:20-cv-03813-WB Document 25 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRENDA E. THOMAS,                                         CIVIL ACTION
               Plaintiff,

               v.

 DIVERSIFIED COMMUNITY                                     NO. 20-3813
 SERVICES, INC., OTIS L. BULLOCK,
 JR., TALX UCM SERVICES, INC. D/B/A
 EQUIFAX WORKFORCE SOLUTIONS,
 TALX UCM SERVICES, INC., EQUIFAX
 WORKFORCE SOLUTIONS,
 DIVERSIFIED COMMUNITY
 SERVICES, INC.,
                  Defendants.


                                          ORDER

       AND NOW, this 29th day of March, 2021, upon consideration of Plaintiff’s Motion to

Remand (ECF No. 5) and Defendants’ opposition thereto (ECF No. 8), IT IS HEREBY

ORDERED that the Motion (ECF No. 5) is GRANTED and the case is REMANDED to the

Court of Common Pleas of Philadelphia County for lack of subject matter jurisdiction.

       The Clerk of Court is directed to terminate the case and mark it CLOSED.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.


                                                   WENDY BEETLESTONE, J.
